     Case 3:20-cv-00737-WQH-RBM Document 4 Filed 07/02/20 PageID.37 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                             SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RICARDO VALDEZ,                                            Case No.: 3:20-cv-0737-WQH-RBM
     CDCR #E-98488,
11
                                               Plaintiff,       ORDER DENYING MOTION TO
12                                                              PROCEED IN FORMA PAUPERIS
                              vs.                               PURSUANT TO 28 U.S.C. § 1915(a)
13
     DOE #1, Officer;                                           AND DISMISSING CIVIL ACTION
14   CALIFORNIA DEPARTMENT OF                                   WITHOUT PREJUDICE FOR
     CORRECTIONS AND                                            FAILURE TO PREPAY FILING
15
     REHABILITATION,                                            FEES REQUIRED BY
16                                                              28 U.S.C. § 1914(a)
                                           Defendants.
17
                                                                [ECF No. 2]
18
19          Plaintiff Ricardo Valdez, while incarcerated at Richard J. Donovan Correctional
20   Facility (“RJD”) in San Diego, California, and proceeding pro se,1 filed a Complaint
21
22
     1
        The Court notes that another RJD prisoner, Raul Arellano, has submitted Valdez’s Complaint and seeks
23   the appointment of counsel on Ricardo Valdez’s behalf. (See Compl. at 5.) While Valdez may appear on
     his own behalf, Arellano may not represent him in this case. See Johns v. Cty. of San Diego, 114 F.3d 874,
24   877 (9th Cir. 1997) (“[A] non-lawyer ‘has no authority to appear as an attorney for others than himself.’”
25   (quoting C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987))). “Although a non-
     attorney may appear in propria persona in his own behalf, that privilege is personal to him.” Id. (citations
26   omitted); see also Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper must be signed
     . . . by a party personally if the party is unrepresented.”). Therefore, Plaintiff Valdez is cautioned that any
27   future documents submitted by Arellano may be rejected. See S.D. Cal. CivLR 5.1(h) (“Except as provided
     in the federal rules, or by leave of court, no document will be filed in any case by any person not a party
28   thereto.”).
                                                            1
                                                                                            3:20-cv-0737-WQH-RBM
     Case 3:20-cv-00737-WQH-RBM Document 4 Filed 07/02/20 PageID.38 Page 2 of 4



 1   pursuant to the Civil Rights Act, 42 U.S.C. § 1983, on April 16, 2020. (See Compl., ECF
 2   No. 1.) Valdez alleges that an unidentified RJD Officer and the California Department of
 3   Corrections and Rehabilitation (“CDCR”) unlawfully retaliated against him and
 4   destroyed his personal property after he was “feeling suicidal” and requested a mental
 5   health crisis placement on June 20, 2018. (Id. at 1, 3-4.)
 6          Valdez has not paid the civil filing fee required by 28 U.S.C. § 1914(a), but instead
 7   has filed Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
 8   (See ECF No. 2.)
 9   I.     Motion to Proceed IFP
10          All parties instituting any civil action, suit or proceeding in a district court of the
11   United States, except an application for writ of habeas corpus, must pay a filing fee of
12   $400. See 28 U.S.C. § 1914(a).2 An action may proceed despite a plaintiff’s failure to
13   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
14   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
15   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
16   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
17   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
18   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
19   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is
20   “incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
21   adjudicated delinquent for, violations of criminal law or the terms or conditions of parole,
22   probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281
23   F.3d at 847.
24
25
     2
26     In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
     28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
27   June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.
28
                                                           2
                                                                                           3:20-cv-0737-WQH-RBM
     Case 3:20-cv-00737-WQH-RBM Document 4 Filed 07/02/20 PageID.39 Page 3 of 4



 1         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
 2   trust fund account statement (or institutional equivalent) . . . for the 6-month period
 3   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
 4   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
 5   average monthly deposits in the account for the past six months, or (b) the average
 6   monthly balance in the account for the past six months, whichever is greater, unless the
 7   prisoner has no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After,
 8   the institution having custody of the prisoner collects subsequent payments, assessed at
 9   20% of the preceding month’s income, in any month in which his account exceeds $10,
10   and forwards them to the Court until the entire filing fee is paid. See 28 U.S.C.
11   § 1915(b)(2).
12         While Valdez has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
13   he has not attached a certified copy of his CDCR Inmate Trust Account Statement Report
14   for the 6-month period immediately preceding the filing of his Complaint. See 28 U.S.C.
15   § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly requires that prisoners
16   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
17   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
18   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
19   (emphasis added).
20         Without his certified trust account statements, the Court is unable to assess the
21   appropriate amount of the initial filing fee which may be statutorily required to initiate
22   the prosecution of this action. See 28 U.S.C. § 1915(b)(1).
23   II.   Conclusion and Order
24         For this reason, IT IS ORDERED that:
25         (1)    Valdez’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
26   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
27   U.S.C. § 1914(a).
28   ///
                                                    3
                                                                                3:20-cv-0737-WQH-RBM
     Case 3:20-cv-00737-WQH-RBM Document 4 Filed 07/02/20 PageID.40 Page 4 of 4



 1            (2)   Valdez is GRANTED forty-five (45) days from the date of this Order in
 2   which to re-open his case by either: (1) paying the entire $400 statutory and
 3   administrative filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP,
 4   which includes a prison certificate and/or a certified copy of his CDCR Inmate Trust
 5   Account Statement Report for the 6-month period preceding the filing of his Complaint
 6   pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
 7            (3)   The Clerk of the Court is DIRECTED to provide Valdez with a Court-
 8   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
 9   and convenience. But if Valdez neither pays the $400 filing fee in full, nor sufficiently
10   completes and files a renewed Motion to Proceed IFP, together with a certified copy of
11   his 6-month trust account statements within 45 days, this case will remain dismissed
12   without prejudice pursuant to 28 U.S.C. § 1914(a), and without any further Order of the
13   Court.3
14            IT IS SO ORDERED.
15       Dated: July 2, 2020
16
17
18
19
20
21
22
23
     3
        Valdez is cautioned that if he chooses to proceed further by either prepaying the full $400 civil filing
24   fee, or submitting a properly supported renewed Motion to Proceed IFP, his Complaint will be reviewed
25   before service and may be dismissed pursuant to 28 U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B),
     regardless of whether he pays or is obligated to pay filing fees. See Lopez v. Smith, 203 F.3d 1122, 1126-
26   27 (9th Cir. 2000) (en banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to
     sua sponte dismiss an IFP complaint that is frivolous, malicious, fails to state a claim, or seeks damages
27   from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
     (discussing similar screening required by 28 U.S.C. § 1915A of all complaints filed by prisoners “seeking
28   redress from a governmental entity or officer or employee of a governmental entity”).
                                                         4
                                                                                         3:20-cv-0737-WQH-RBM
